Defendant petitioned for a reargument, which is denied. It presents nothing new. It is not the function of such a petition to afford the party an opportunity to reargue matters fully considered by the court in the opinion filed.
Plaintiff petitions for a modification of the decision. Our attention was not called to the fact that prior to the appeal the decision below had been modified by Judge Carroll so as to increase plaintiff's share of the deposit by the sum of $1,167.82. Therefore, our decision should be and it is hereby modified by adding that sum to plaintiff's share and deducting it from defendant's. The judgment should be that plaintiff is entitled to $18,277.42 instead of $17,109.60 and that defendant is entitled to $4,244.61 instead of $5,412.43.
So ordered. *Page 141